                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 MARCUS FIELDS                                                                        PLAINTIFF

 v.                                    Civil No. 2:20-CV-02013

 BARRETT NIXON MILAN (Deputy                                                      DEFENDANTS
 Prosecutor, Sebastian County), OTTO FRY
 (Attorney, Conway), GUNNER DELAY
 (Attorney, Fort Smith)


                                    OPINION AND ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

       Plaintiff filed his Complaint in the Eastern District of Arkansas on December 20, 2019.

(ECF No. 2). It was transferred to this District on February 11, 2020. (ECF No. 5). Plaintiff

alleges his constitutional rights were violated by Defendants on January 24, 2010, and April 15,

2011. (ECF No. 1 at 4-5). He proceeds against Defendants in their official capacity. (Id. at 2).

He seeks reimbursement for the bond revoked on April 14, 2011, an evidentiary hearing, and

appointed counsel. (Id. at 6).

                                    II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are




                                                 1
frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                          III. ANALYSIS

        Plaintiff’s case is time-barred. Section 1983 does not contain its own statute of limitation.

Instead, causes of action under § 1983 are governed by “the most appropriate or analogous state

statute of limitations.” Goodman v. Lukens Steel Co., 482 U.S. 656, 660 (1987) (§ 1981 case);

Wilson v. Garcia, 471 U.S. 261, 268 (1985) (§ 1983 case); Bell v. Fowler, 99 F.3d 262, 265-266

(8th Cir. 1996) (§ 1985 case). In Arkansas, this is the three-year personal injury statute of

limitations, Ark. Code Ann. § 16-56-105(3) (2005). See Miller v. Norris, 247 F.3d 736, 739 (8th

Cir. 2001) (Ark. Code Ann. § 16-56-105(3) is the statute of limitations applicable to § 1983 cases).

Thus, any § 1983 claims based on events that occurred in 2010 and 2011 are barred by the statute

of limitations.




                                                   2
                                        IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g). I

therefore direct the clerk to place a § 1915(g) strike flag on the case.

       IT IS SO ORDERED this 12th day of February 2020.


                                                               /s/P. K. Holmes, III
                                                               P. K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                  3
